Title: To George Washington from Robert Howe, 25 September 1783
From: Howe, Robert
To: Washington, George


                  
                     Dear Sir
                     Philadelphia 25th Septr 1783
                  
                  Previous to your Excellency’s favour this moment receiv’d the troops were under orders to march for Tomorrow.  some papers which ought to have been sent me were omitted to be transmitted, & I sh’d not get them until saturday by Mr Jackson.  The subsistance money for the next month was requisit
                     ioned to the movement of the officers, they receiv’d it last Evening & requir’d this day to settle their Accts—not one moment therefore has been lost—Your Excellency’s direction shall with pleasure be Oblig’d I have the honour to be with great regard & Respect Sir your Excellency’s Most Obt hum. servt
                  
                     Robt Howe
                  
               